DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on May 3, 2021, is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gearbox” (claim 1), “a compressed gas container” (claim 6), and “an electric circuit” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The abstract of the disclosure is objected to because:
Line 5 recites “an insertion device”. Previously, line 2 recites “an insertion needle”. It is unclear whether the two terms refer to the same element or to different elements
Line 7 recites “pharmaceutical product” that should be changed to “the pharmaceutical product”
	Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 2, the claim recites “an escape wheel gear” (page 3, line 1). Claim 2 depends upon claim 1. Claim 1 recites “at least one set of gears” (page 2, line 8). It is unclear whether “an escape wheel gear” is an element of “at least one set of gears” or whether “an escape wheel gear” is different from “at least one set of gears”. Claim 3 is rejected by virtue of being dependent upon claim 2.
	In regards to claim 8, the claim recites the limitation "the restrictor intervals" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haueter et al (US 2005/0197625), and further in view of Koch et al (WO 2015/059192).
	In regards to claim 1, Haueter et al teaches an automatic injection device (Figure 1 or Figure 5), comprising: 
a drug container (reservoir 1) which contains a pharmaceutical product (medicating… a liquid containing the agent) (paragraph [0039]), the drug container 
a fluid path (tip shown at bottom of reservoir 1 in Figure 1 or Figure 5) which connects the drug container to a patient via an insertion device (31-gauge needle) (paragraph [0055])
a regulator comprising: 
a gearbox (housing of infusion pump, of which only housing section 5 is shown in Figure 1 or Figure 5, and ratchet wheel 9) (paragraph [0039]) comprising a gear (ratchet wheel 9)
a wire (holding means 4, for example a cable or band) coupled to at least one pulley (deflection points 6 and 7, for example at deflection rollers) (paragraph [0039]) and further coupled to the gearbox and the potential energy source (Figure 1 or Figure 5)
wherein the regulator is configured to restrict release of the potential energy from the potential energy source over a proscribed period of time (blocking mechanism) (paragraphs [0040][0041][0042][0047])
Haueter et al does not teach that the gear is at least one set of gears, as Haueter et al only teaches that the gear is a single gear 9 (Figure 1 or Figure 5). Koch et al teaches an automatic injection device (Figures 1-28) comprising: a regulator comprising: a gearbox (housing parts 10, 12) comprising at least one set of gears (cogwheels 214, 216, 220, 222, 226, 228, 232, 234, 238, escapement wheel 240) (Figures 8a-8b). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single gear, of the device of Haueter et al, to further include cogwheels 214, 216, 220, 222, 226, 228, 232, 
	In regards to claim 2, in the modified device of Haueter et al and Koch et al, Haueter et al teaches wherein the regulator further comprises: a clock escapement mechanism comprising a pallet (anchor escape lever 11) and an escape wheel gear (ratchet wheel 9) configured to restrict a regular periodic movement of the potential energy source by a fixed amount that restricts release of the potential energy over a time interval (blocking mechanism) (paragraphs [0040][0041][0042][0047]).
	In regards to claim 3, in the modified device of Haueter et al and Koch et al, Haueter et al does not teach wherein the clock escapement mechanism further comprises a balance wheel. Koch et al teaches wherein a clock escapement mechanism comprises a balance wheel (regulator wheel 252). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clock escapement mechanism, of the modified device of Haueter et al and Koch et al, to comprise a balance wheel, as taught by Koch et al, as such will oscillate, whereby the pallet will start to oscillate back and forth, which in turn 
	In regards to claim 4, in the modified device of Haueter et al and Koch et al, Haueter et al teaches wherein the potential energy source is a spring (spring 3) configured to move the plunger (Figure 1).  
	In regards to claim 5, in the modified device of Haueter et al and Koch et al, Haueter et al teaches wherein the spring is directly connected to the plunger (Figure 1).  
	In regards to claim 6, in the modified device of Haueter et al and Koch et al, Haueter et al teaches wherein the potential energy source comprises a compressed gas container (pressurized chamber 26) configured to move the plunger (Figure 5).
	In regards to claim 7, in the modified device of Haueter et al and Koch et al, Haueter et al teaches wherein the wire and the at least one pulley are configured to resist movement generated by the -3-potential energy source and convert rotational movement of the gearbox into a linear motion (paragraphs [0039][0042]).  
	In regards to claim 8, in the modified device of Haueter et al and Koch et al, Haueter et al teaches wherein the regulator further comprises an electric circuit (electronic control 30) that measures time and controls the restrictor intervals (In some preferred embodiments, however, the expelling device according to the present invention is electronically controlled, for which purpose a suitable electronic control (e.g., a suitable microprocessor, switch, or other suitable electronic components or component), depicted in FIG. 1 at 30 is provided, which control with the aid of an actuation means (not shown) releases the blocking mechanism in a controlled manner… In some embodiments, through a simple counting of the occurrences of the releasing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783